Citation Nr: 0706234	
Decision Date: 03/05/07    Archive Date: 03/13/07

DOCKET NO.  04-14 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Powers, Associate Counsel


INTRODUCTION

The veteran had active service from August 1974 until August 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California that denied the veteran's claim for 
service connection of PTSD.  In September 2006, the veteran 
testified at a Travel Board hearing before the undersigned 
Veterans Law Judge.  


REMAND

During the September 2006 hearing, the veteran testified that 
during her military service she endured sexual harassment and 
discrimination and sexual assault which affected her 
performance.  She also noted that the man she was dating 
committed suicide once she refused to marry him.  At the 
hearing, the veteran submitted a July 1975 performance 
evaluation which noted an average evaluation.  The veteran 
refused to sign the performance evaluation and requested an 
admiral's mast.  She also submitted a June 1976 request for 
an admiral's mast to contest her placement orders.  It has 
been suggested that such behavior is consistent with the 
occurrence of a stressor.  A June 2005 VA medical record 
noted a diagnosis of PTSD.  Therefore, the Board finds that a 
VA examination is necessary to make a decision on this claim, 
both as to whether the veteran's behavior in service tended 
to support the presence of a stressor and, if so, whether she 
currently has PTSD as a result thereof.

Accordingly, the case is hereby REMANDED to the RO via the 
Appeals Management Center in Washington, DC for the following 
actions:  

1.  The veteran should be scheduled for a VA 
psychiatric examination.  The claim's folder 
should be provided to and reviewed by the 
examiner.  The examiner should address whether the 
veteran's actions during service tend to support 
the presence of a stressor and whether she 
currently suffers from PTSD.  If PTSD is diagnosed 
the examiner must specify for the record the 
specific stressor(s) that support the diagnosis.

2.  After completing the requested development, 
the RO should again review the record and 
readjudicate the claims.  If any benefit sought on 
appeal remains denied, the veteran and her 
representative should be furnished a supplemental 
statement of the case (SSOC).  An appropriate time 
should be given for them to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but she may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West 2002).


_________________________________________________
C.W. Symanski 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



